Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 7/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 13 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Independent   claims 1 and claim 11 includes “ without  electron blocking layer between multiple quantum well and p-type aluminum nitride hole injection layer” while dependent claims 3, claim 13  includes recitation of with electron blocking layer between quantum well and p-type aluminum nitride hole injection layer, A  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applied art teach with and without electron blocking layer (see fig.1 and Fig.2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Gaska et al (US 2007/0181869) in combination with Park et al (US 2015/0144874)
 With respect to claim 1, Gaska et al  ‘869 teach light-emitting diode, comprising: a substrate”12’; an n-type aluminum nitride layer”16” formed on the substrate; a multiple quantum well “20”formed on the n-type aluminum nitride layer; and a p-type aluminum nitride hole-injection layer”22,28” formed adjacent to the multiple quantum well”20”, wherein the multiple quantum well comprises a first aluminum nitride quantum well layer “32”having a fixed composition and surrounded by first and second aluminum nitride quantum barrier layers”34”, and a second aluminum nitride quantum well layer “32”having a fixed composition and surrounded by the second aluminum nitride quantum barrier layer”34” and a third aluminum nitride quantum barrier layer”34”, wherein at least one of the first, second, and third aluminum nitride quantum barrier layers”34” has a graded aluminum composition(see par 0057), wherein the first aluminum nitride quantum barrier layer”34” is adjacent to the n-type aluminum nitride layer”18” and the third aluminum nitride quantum barrier layer”34” is adjacent to the p-type aluminum nitride hole-injection layer”22, 28”.See Fig.1 and Fig.2 and related description, se para 0057) . 
Gaska et al do not teach the light emitting diode, wherein the graded aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers”34” increases from a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers closest to the substrate to a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers furthest from the substrate. Park et al’874 teach increasing gradation of Al composition of at least one quantum barrier layer from substrate towards top layers (see fig.1 and para 0010,0012,0019,0074, 0082,0086). It would have been obvious to one of ordinary skill in the art to modify the invention of Gaska et al by increasing aluminum composition from substrate direction to growth direction to reduce stress in quant well structure theory by producing LEDS with increasing light emission efficiency.(see abstract, fig.1 and para 0010,0012,0019,0074, 0082,0086). 
Increasing X value from 0.6 to 0.7 in one of the barrier layers would have been well with in the scope of one of ordinary skill in the art through Routine Experimentation, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2114.05 II, A
With respect to claim 2, Gaska et al teach the light emitting diode, wherein the p-type aluminum nitride hole-injection layer “22,28” is directly adjacent to the multiple quantum well and the light emitting diode does not include an electron blocking layer (see fig.2).
With respect to claim 3. Gaska et al teach the light emitting diode, wherein an aluminum nitride electron blocking layer”24” is arranged between the p-type aluminum nitride hole-injection layer “22”and the multiple quantum well”20” (see fig.1 and related description)
With respect to claim 5, Gaska et al do not explicitly teach the light emitting diode, further comprising: a p-type nitride contact layer “26” arranged on the p-type aluminum nitride hole-injection layer”22,28”. Gask et al does not taech  a first electrode arranged on the p-type nitride contact layer; and a second electrode arranged on the n-type aluminum nitride layer. However forming first electrode on p-tyep aluminum nitride contact layer and second electrode on n-type aluminum nitride layer is essential to complete LEDs. 
With respect to claim 6, Gaska et al teach the light emitting diode, wherein the aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers”34” is linearly graded (see para 0057 and fig.9E related description).
With respect to claim 7, Gaska et al teach the light emitting diode, wherein the aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers”34” is non-linearly graded (see para 0057 and fig.9D and related description).
With respect to claim 8, Gaska et al teach the light emitting diode, wherein the aluminum composition of the at least one of the first, second, and third nitride quantum barrier layers has a change in grading between two and ten percent. See the slope which indicates virion of Al composition (see fig. 3B)
With respect to claim 9, Gaska et al teach the light emitting diode, wherein the n-type aluminum nitride layer, first and second aluminum nitride quantum well layers, first, second, and third aluminum nitride quantum barrier layers, and p-type aluminum nitride hole-injection layer further comprise gallium (see para 0042).
With respect to claim 10, Gaska et al inherently  teach the light emitting diode, wherein an amount of aluminum and gallium in the n-type aluminum nitride layer is the same as an amount of aluminum and gallium in a portion of the first aluminum nitride quantum well that is closest to the n-type aluminum nitride layer.
With respect to claim 11, Gaska et al teach a method for forming light-emitting diode, the method comprising: forming an n-type aluminum nitride layer on a substrate”20”; forming a multiple quantum well on the n-type aluminum nitride layer by forming a first aluminum nitride quantum barrier layer “34” on the n-type aluminum nitride layer; forming a first aluminum nitride quantum well layer”32” having a fixed composition on the first aluminum nitride quantum barrier; forming a second aluminum nitride quantum barrier layer on the first aluminum nitride quantum well layer; forming a second aluminum nitride quantum well layer having a fixed composition on the second aluminum nitride quantum barrier layer; and forming a third aluminum nitride quantum barrier layer on the second aluminum nitride quantum well layer, wherein at least one of the first, second, and third aluminum nitride quantum barrier layers has a graded composition; forming a p-type aluminum nitride hole-injection layer adjacent to the multiple quantum well.(see para 0057)
Gaska et al teach do not teach the method, wherein the formation of the first, second, and third aluminum nitride quantum barrier layers comprises: forming the at least one of the first, second and third aluminum nitride quantum barrier layers so that the graded aluminum composition increases from a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers closest to the substrate to a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers furthest from the substrate. Park et al’874 teach increasing gradation of Al composition of at least one quantum barrier layer from substrate towards top layers (see fig.1 and para 0010,0012,0019,0074, 0082,0086). It would have been obvious to one of ordinary skill in the art to modify the invention of Gaska et al by increasing aluminum composition from substrate direction to growth direction to reduce stress in quant well structure theory by producing LEDS with increasing light emission efficiency.(see abstract, fig.1 and para 0010,0012,0019,0074, 0082,0086). Increasing X value from 0.6 to 0.7 in one of the barrier layers would have been well with in the scope of one of ordinary skill in the art through Routine Experimentation, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2114.05 II, A
With respect to claim 12, Gaska et al teach the method, wherein the formation of the p-type aluminum nitride hole-injection layer comprises: forming the p-type aluminum nitride hole-injection layer directly adjacent to the multiple quantum well, wherein the light emitting diode does not include an electron blocking layer (see fig.2 and related description).
With respect to claim 13, Gaska et al teach the method, wherein the method further comprises: forming an aluminum nitride electron blocking layer on the multiple quantum well, wherein the p-type aluminum nitride hole-injection layer is formed on the aluminum nitride electron blocking layer (see fig.1 and related description)
With respect to claim 15, Gaska et al do not explicitly teach the method, further comprising: forming a p-type nitride contact layer “26” on the p-type aluminum nitride hole-injection layer; forming a first electrode on the p-type nitride contact layer””26”; and forming a second electrode on the n-type aluminum nitride layer. However, forming first electrode on p-type aluminum nitride contact layer and second electrode on n-type aluminum nitride layer is essential to complete LEDs. 
With respect to claim 16, Gaska et al teach a multiple quantum well, comprising: a first aluminum nitride quantum barrier layer; a first aluminum nitride quantum well layer”32” having a fixed composition and arranged on the first aluminum nitride quantum barrier layer”34”; a second aluminum nitride quantum barrier layer arranged on the first aluminum nitride quantum well layer; a second aluminum nitride quantum well layer having a fixed composition and arranged on the second aluminum nitride quantum barrier layer; and a third aluminum nitride quantum barrier layer arranged on the second aluminum nitride quantum well layer, wherein at least one of the first, second, and third aluminum nitride quantum barrier layers has a graded aluminum composition(see para 0057).Gaska et al do not explicitly teach  the multiple quantum well, wherein the graded aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers increases from a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers closest to the substrate to a portion of the at least one of the first, second, and third aluminum nitride quantum barrier layers furthest from the substrate. Park et al’874 teach increasing gradation of Al composition of at least one quantum barrier layer from substrate towards top layers (see fig.1 and para 0010,0012,0019,0074, 0082,0086). It would have been obvious to one of ordinary skill in the art to modify the invention of Gaska et al by increasing aluminum composition from substrate direction to growth direction to reduce stress in quant well structure theory by producing LEDS with increasing light emission efficiency. (see abstract, fig.1 and para 0010,0012,0019,0074, 0082,0086). Increasing X value from 0.6 to 0.7 in one of the barrier layers would have been well with in the scope of one of ordinary skill in the art through Routine Experimentation, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2114.05 II, A
With respect to claim 18, Gaska et al teach the multiple quantum well, wherein the aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers is linearly graded (fig.9E and related description, para 0057).
With respect to claim 19, Gaska et al teach the multiple quantum well, wherein the aluminum composition of the at least one of the first, second, and third aluminum nitride quantum barrier layers “34”is non-linearly graded ( para 0057, Fig.9D and related description).
With respect to claim 20, Gaska et al teach the multiple quantum well, wherein the first and second aluminum nitride quantum well layers and the first, second, and third aluminum nitride quantum barrier layers”34” further comprise gallium. see para 0042).
Gaska et al teach with and without electron blocking layer (see fig.1 and Fig.2)

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13, 15-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art in general teach forming LEDS with quantum well structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/
 Primary Examiner, Art Unit 2816